Citation Nr: 1546903	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  15-09 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for residuals of kidney cancer, status post nephrectomy, to include as due to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to May 1946 and from March 1950 to January 1954.  The Veteran also served in the U S Army Reserves from August 1967 to October 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the claim of entitlement to service connection for kidney cancer. 

In May 2007, the Veteran testified before the undersigned; a transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2)(West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran primarily avers that his kidney cancer (or residuals thereof), status post right nephrectomy, resulted from in-service ionizing radiation exposure.  He asserted at his October 2015 Board hearing that he was exposed to radiation as an X-ray technician, explaining that he worked with X-ray machines on a daily basis, up to two to three weeks at a time during service.  His DD Form 214 from his period of service from March 1950 to January 1954 confirms a principle duty of "X-ray Technic."  As explained in detail below, the claim for kidney cancer must be remanded in order to obtain an additional VA medical opinion.  

Claims based on exposure to ionizing radiation are developed pursuant to the provisions of 38 C.F.R. § 3.311.  Kidney cancer is recognized as a radiogenic disease under 38 C.F.R. § 3.311(b)(2).  Section 3.311(a) specifically calls for the development of a radiation dose assessment when it is established that a radiogenic disease (in this case, kidney cancer) first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and when it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. See 38 C.F.R. § 3.311(a)(2)(2015).  In all other claims involving radiation exposure, the VA Under Secretary for Health will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. Id.

In compliance with the above, in January 2015, the VA Director of the Compensation and Pension Service forwarded the Veteran's claims file to the Director Post 9 11 Era Environmental Health Program (DEHP), written for the Under Secretary, for preparation of a probable dose estimate in compliance with 38 C.F.R. § 3.311(a)(2)(iii)(2015) and an opinion regarding the probability of a relationship between the Veteran's kidney cancer and his military service.  The Director concluded that it was "unlikely that the Veteran's renal cancer can be attributed to radiation exposure while in military service."  In a February 2015 memorandum (Re: Radiation Review under 38 C.F.R. § 3.311), the Director of Compensation and Pension likewise concluded that there was "no reasonable possibility that the Veteran's renal cancer was the result of exposure to ionizing radiation."  Both of these opinions were largely based on the Veteran's dose estimate (e.g., Deep Dose Equivalent (DDE) and Dose equivalent to the whole body (SDE-WB). 

The Veteran has essentially asserted that one's level (i.e., high or low) of radiation exposure should not be based solely on estimated dosimeter/badge readings (noting that readings were often inaccurate), but that blood work should also be accounted for in evaluating a person's overall radiation exposure.  During his hearing, the Veteran cited to various medical books/treatises, which, based on his review of such materials, showed that radiation stayed in the body for a long period of time after exposure, altered genes, resulted in blood deficiencies, and ultimately caused cancers.  He also reported that most x-ray technicians had lower than usual blood counts and low hemoglobin after radiation exposure. See Hearing Transcript, p. 12.  A review of the Veteran's service treatment records (a Monthly Photodosimetry Report) show that his white blood cell count was 7,500 in November 1950; 6,200 in March 1951; and his hemoglobin was 11.5 in March 1951. 

To date, the Veteran has not been provided with a VA examination to determine the nature and etiology of his kidney cancer residuals.  The Board notes that VA's duty to assist includes providing Veterans with examinations where necessary. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159.  In light of the Veteran's assertions during the Board hearing, as well as the medical evidence presented therein, the Board finds that a VA medical examination/opinion should be obtained upon remand. Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Then, schedule the Veteran for an appropriate examination by an appropriate physician (M.D.) to determine the nature and etiology of his residuals of kidney cancer, status post nephrectomy.  The electronic claims file and a copy of this remand must be provided to the physician for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible. 

Based on a review of the electronic claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the physician is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that residuals of kidney cancer are related to service or any incident of service.

In addressing the above, the physician must consider/address the following:

i) the Veteran's contention that his current residuals of kidney cancer are due to his conceded in-service ionizing radiation exposure as an X-ray technician or otherwise are related to service; 

ii) the Veteran's contention that ionizing radiation stays in the body long after exposure;

iii) the Veteran's contention that his exposure to ionizing radiation has altered his genes, causes cell damage/mutation, and/or caused deficiencies in his blood (in particular hemoglobin and white blood cell count), which in turn, have resulted in his kidney cancer; 

iv) the effects of ionizing radiation on blood count/hemoglobin, etc., and the efficacy/use of blood tests as a measure of radiation exposure (as opposed to a dosimeter); 

v) service treatment records/Monthly Photodosimetry Reports showing that the Veteran's white blood cell count was 7,500 in November 1950; 6,200 in March 1951; and his hemoglobin was 11.5 in March 1951; and 

vi) the copy of the excerpt from the book, Radiation: All You Need To Know To Stop Worrying About It...Or To Start, by Martin D. Ecker, M.D., which was submitted by the Veteran in support of his claim at the time of the October 2015 Board hearing.  This excerpt addresses radiation as a carcinogen.  

A complete rationale must be provided for any opinions expressed.

3. Thereafter, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


